                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                        *
                                     *
     v.                              *      CRIM. NO. 21-CR-430
                                     *
Alexander Baldonado                  *
                                     *
                                   *****
 ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
                   FOR DISTRICT COURT PROCEEDINGS

        In accordance with Standing Orders 2020-06 and 2021-03, this Court finds:

  ✔      That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

  ✔      That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:

1. The COVID-19 pandemic; 2. Efficiently proceeding with Defendant's case; and 3. Consent of
Defendant.


Accordingly, the proceeding(s) held on this date may be conducted by:
   ✔      Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                  The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                  Other:




Date: June 8, 2021
                                                                   Honorable Susan D. Wigenton
                                                                   United States District Judge
